802 F.2d 456
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CLARENCE CORETHERS, Plaintiff-Appellantv.CLEVELAND POLICE DEPARTMENT, 4TH DISTRICT;  JOHN T.CORRIGAN, PROSECUTOR;  GRAND JURY 12 PANEL;  MARVIN LACY,(C84-3304);  JUNGE ROBERT FORD;  JUDGE THOMAS O. MATIA;JOHN T. CORRIGAN, PROSECUTOR, (C84-2779), Defendants-Appellees.
No. 86-3338.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1986.

1
BEFORE:  KEITH, MERRITT and MARTIN, Circuit Judges

ORDER

2
On March 14, 1986, this Court entered an order which dismissed two of appellant's previous appeal (Sixth Circuit Case Nos. 85-3949 and 85-3950) as being prematurely filed.  The notices of appeal in those cases had been filed while there was a time-tolling motion pending.  That motion was previously construed by this Court as a motion to amend under Rule 59(e), Federal Rules of Civil Procedure, and was still pending when appellant filed his notice of appeal in this case--Sixth Circuit Case No. 86-3338.  Therefore, the notice of appeal herein has no effect.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  A new notice of appeal must be filed after the district court rules on the motion to reconsider.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


3
It is ORDERED that this appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.